
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.67


September 21, 2001

Liz Fetter
2888 Sacramento Street
San Francisco, California 94115

Dear Liz,

As a result of our recent discussions, it is with pleasure that I confirm our
verbal offer for your employment with QRS Corporation. The following summarizes
our offer:

POSITION

President and CEO and Member of the Board of Directors

REPORTING TO

Peter R. Johnson, Chairman of the Board.

LOCATION

Richmond, California

START DATE

As soon as possible but no later than October 15th, 2001

MISSION STATEMENT

As a key executive of QRS, you should ensure continued focus on the long-term
mission of QRS:

•QRS pioneers and delivers business intelligence, technology and services that
improve profitability for trading partners in the global retail supply chain.

•QRS enables these trading partners to increase revenue, decrease cost of sales
and improve the return on sales by up to 5 percentage points.

•QRS products and services ensure the right product, at the right price, is in
the right place, at the right time.

•QRS gets it right, all the time and in every way.

In addition, you will have continuing, significant responsibility for the
development of QRS' vision, values, structure, management process and people.

KEY OBJECTIVES

(i)As a member of the Board of Directors, protect the interests of all
shareholders; while providing the Chairman and Board members with advice and
counsel to assist them ensure that our corporate objectives are met.

(ii)As a member of the Corporate Management Committee (CMC), work in cooperation
with the other CMC team members to realize the company's mission and strategy.

(iii)As CEO, succeed in all Key Result Areas

--------------------------------------------------------------------------------

KEY RESULT AREAS

As a key executive of QRS, your focus for the remainder of 2001 and in 2002
should be on successfully addressing the critical issues facing QRS. The
following specific objectives have been put forward to encourage more discussion
between us during the next several weeks:

A.Ensure QRS values, mission, and management process are understood and accepted
ensuring commitment to, and appropriate growth of these components of the QRS
culture and process, including the effective integration of these mission,
values and management process within QRS and its various units and locations.

B.Meet or exceed the plan for the remainder of 2001 and quarter-by-quarter for
2002.

C.Significantly improve performance, execution, efficacy and enthusiasm for the
task at hand promoting a culture where performance is measured (at all levels of
the organization) and people are held accountable.

D.Ensure that QRS' product strategy is congruent with identified customer needs
and market opportunities and that the products, their pricing and promotion,
establish and maintain our competitive advantage, correctly positioning QRS to
exploit those needs and opportunities for the current year and for the long
term.

E.Ensure the timely development and implementation an effective strategic and
annual planning process including SWOT, competitive analysis, the development of
market and customer based three-year strategic plans, critical issue based 2002
operating plan and budgets, and the achievement of agreed upon growth and
profitability levels.

F.Ensure the continued and growing satisfaction of our key customers across all
geography and sectors, with particular attention to North American GMA.

G.Continue to develop the company's organization and people.

H.Improve the quality of our products and services

I.Promote QRS with our customers / prospects and the financial community and
ensure QRS and Tradeweave are well recognized and highly respected brand names.

J.Support the Board in its consideration of and implementation of strategic
options that maximize shareholder value including but not limited to:

a)Organic growth from current markets and products accelerated by new,
internally funded extensions of markets and products and optionally, minor
acquisitions, and

b)A major acquisition to bring significant growth and increased valuation to the
company, in a targeted strategic area, including any necessary external
investment to maintain sufficient control and liquidity for QRS shareholders, or

c)Sale of the company to a strategic acquirer so as to better ensure execution
of the QRS mission and strategy while maximizing shareholder value and
minimizing risk.

In short, we want you to significantly improve execution, performance and
shareholder value.

ANNUAL COMPENSATION

Your annual compensation will be administered by me and reviewed by the
Compensation Committee of the Board of Directors.

Key elements of our agreement that impact compensation are as follows:

(i)Your annual base compensation will be $350,000 or $29,166.66 per month. QRS
employees are paid semi-monthly (i.e., on the fifteenth and last working day of
each month).

--------------------------------------------------------------------------------

(ii)In addition, you will receive annual incentive compensation of $300,000 that
will be administered by me and reviewed by the Compensation Committee.

During 2001 your short-term incentive compensation will depend on your start
date, but assuming October 15th, it should approximate $62,500.

During 2001 and 2002 you will receive an advance of $8,333.33 each month, or an
advance of $100,000 on an annual basis, of your annual incentive compensation,
which amounts shall be non-reimbursable and deemed earned.

Notwithstanding the above, the annual total target compensation (base
compensation plus incentive at 100%), shall not be less than $650,000 and for
2001 the total target compensation (base compensation plus incentive at 100%)
will depend on your start date, but again assuming October 15th, it should
approximate $135,500.

Your compensation, including incentives, will be reviewed in the first quarter
of 2002 and each year thereafter (unless there is a change in objectives,
locations, etc., in which case it will be reviewed at that time), to ensure that
it continues to be equitable, appropriate to the location and provide
appropriate incentives and support to the agreed objectives.

REIMBURSEMENT

QRS will reimburse you for all business expenses reasonably incurred by you in
the performance of your duties hereunder. You will adhere to QRS' travel and
entertainment polices and procedures, submit expense reports with appropriate
vouchers, receipts, and other substantiation of such expenses within thirty
(30) days after they are incurred and you should expect prompt reimbursement.

ANNUAL INCENTIVE COMPENSATION COMPONENTS

1.General Corporate Financial Objectives (80%)—Incentive compensation payment is
subject to the achievement of the Company's overall financial objectives as
defined by the most recent 2001 Plan as approved by the Board of Directors.
Should the Company not achieve these financial objectives, incentive
compensation will be subjectively determined based upon your performance against
your objectives and the Company's determination as to available incentive
compensation funding.

A.Achieve * in QRS Revenue (40%)—Paid at year-end on a pro rata basis from a
minimum of 95% of plan and linearly thereafter with results to 105% of plan. The
payout rate doubles on revenue performance over 105% of plan. There is a maximum
payout of $120,000 on this incentive for 2001.

B.Achieve * in QRS Earnings Before Interest, Tax, Depreciation and Amortization
(EBITDA) (40%)—Paid at year-end on a pro rata basis from a minimum of 95% of
plan and linearly thereafter with results to 105% of plan. The payout rate
doubles on earnings performance over 105% of plan. There is a maximum payout of
$120,000 on this incentive for 2001.

--------------------------------------------------------------------------------

*Certain confidential information contained in this document, marked by
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

--------------------------------------------------------------------------------

2.Personal Strategies and Objectives (20%)—Incentive compensation payment is
subject to fulfillment of your specific objectives as CEO. While key objectives
and key result areas have been noted above to measure your performance for
incentive compensation, such measurements assume the overall performance of you
and your direct reporting organization in the achievement of Company
responsibilities, customer services levels, employee satisfaction and turnover,
and the support of overall Company objectives.

LONG TERM INCENTIVES

It will be recommended that you receive a stock option grant of 300,000 shares
in accordance with the defined plan, copies of which are available for your
review. This recommendation will be presented to the Compensation Committee of
the Board of Directors at their first meeting subsequent to your start date. The
grant date will be the date the Board approves the grant, and the option price
will be established by the closing price of the stock on that date.

200,000 of these options will vest over a four-year period with 25% vesting on
the first anniversary of your employment and the remainder vesting in equal
monthly increments thereafter.

100,000 of these options will vest based on specific performance. Specifically,
options to purchase another 25,000 shares of common stock in QRS will be granted
to you and will be considered to be fully vested when you accomplish the 2001
revenue and profit plan described above. In addition, options to purchase an
additional 75,000 shares of common stock (i.e., for a total of 100,000
performance-based options) in QRS will be granted to you and will be considered
to be fully vested when the company establishes and maintains a stock price of
more than $30 for more than 15 days. In any event these performance-based
options will vest on the sixth anniversary of your employment.

BENEFITS

In addition to the benefits available to all QRS associates as defined in the
Employee Handbook; as a Senior Vice President and Officer you are provided with
additional benefits as follows:

Disability Insurance—The Company shall purchase and maintain in effect
disability insurance sufficient to provide you with an income equal to 66% of
your base compensation while you are disabled and unable to perform the duties
of your current employment with QRS. You will have the option of continuing this
additional disability insurance coverage at your own expense in the event of the
termination of your employment. This additional insurance benefit is taxable and
will be reported for tax purposes as additional income to you.

Liability Insurance—The Company shall purchase and maintain in effect sufficient
Officer's liability insurance to provide you with reasonable coverage, including
the provision of legal counsel and/or reimbursement of appropriate legal fees
you pay personally, against all liability claims and judgments arising from your
legal exercise of your duties as an Officer of QRS, including any actions filed
after you cease your duties as an Officer or in the event of the termination of
your employment. The Company shall also provide in its bylaws, a full
indemnification for you as a QRS officer, to the maximum extent permissible
under Delaware law.

TERMINATION AND SEVERANCE

This position is for no set period or term and just as you have the right to
resign your position, at any time, for any reason, QRS reserves the right to
terminate your employment, at any time, with or without cause, with or without
notice.

For the period ending twelve months from your start date (i.e. on or before
October 2002), in the event your employment is terminated without cause, you
will become entitled to twelve (12) months of severance pay equal in the
aggregate to your targeted total annual compensation and benefits at the level
in effect at the time of your termination. After that initial period (i.e.,
after October 2002), in the event your employment is terminated without cause,
you will become entitled to twelve (12) months of severance pay equal in the
aggregate to your base compensation and benefits at the level in effect at

--------------------------------------------------------------------------------

the time of your termination. Your severance payments will be made in accordance
with the Company's standard payroll practices for current employees and will be
subject to the Company's collection of all applicable withholding taxes.

For purposes of this agreement, termination "for cause" shall mean a termination
of your employment for any of the following reasons: (1) your failure to
substantially perform the material duties of your position with the Company
after a written demand for substantial performance is delivered to you by the
Company which specifically identifies the manner in which you have not
substantially performed those duties and which provides a reasonable period for
you to cure those deficiencies; (2) a material breach by you of your obligations
under any confidential or proprietary information agreements with the Company or
of any of your fiduciary obligations as an officer of the Company, (3) your
failure to follow in a material respect the reasonable policies or directives
established on an employee-wide basis by the Company, after written notice to
you indicating the policies or directives with which you are not in material
compliance, (4) any willful misconduct on your part having a material
detrimental effect on the Company or (5) any unauthorized activity on your part
which creates a material conflict of interest between you and the Company after
you have been provided with a reasonable opportunity to refrain from that
activity.

CHANGE OF CONTROL BENEFITS

A.Should there occur a Corporate Transaction or a Change in Control (as those
terms are defined in the Company's 1993 Stock Option/Stock Issuance Plan) and
either (i) your employment is subsequently terminated without cause or (ii) you
subsequently resign by reason of a material change in your base compensation,
your targeted annual incentive compensation, your annual total target
compensation, or your benefits (for this purpose, 15% will be deemed a material
reduction), a material reduction in your duties or responsibilities, or a change
in your principal place of employment by more than 50 miles, then you will be
entitled to twelve (12) months of severance pay equal in the aggregate to your
targeted total annual compensation and benefits at the level in effect at the
time of your termination or resignation or (if greater) at the level in effect
immediately prior to the Corporate Transaction or Change in Control. Your
severance payments will be made in accordance with the Company's standard
payroll practices for current employees and will be subject to the Company's
collection of all applicable withholding taxes.

B.Except to the extent otherwise provided in paragraph C below, should a
Corporate Transaction or Change in Control occur during your period of
employment with the Company, then (i) all of your outstanding options will,
immediately prior to the specified effective date for the Corporate Transaction
or Change in Control, become exercisable for all the shares at the time subject
to those options, whether or not those options are to be assumed or replaced
with a cash incentive program, and those accelerated options may be exercised
for all or any portion of the option shares as fully vested shares; and (ii) all
of your unvested shares of QRS stock will immediately vest at the time of such
Corporate Transaction or Change in Control.

C.However, the following limitation will be in effect for (i) all of your
unvested shares of QRS stock and (ii) any unvested options which are to be
assumed by the successor entity (or parent company) or otherwise continued in
effect or which are to be replaced with a cash incentive program which preserves
the spread existing at the time of such Corporate Transaction or Change in
Control on any shares for which your options are not otherwise at that time
exercisable (the excess of the fair market value of those shares over the
exercise price):

The accelerated vesting of those unvested shares and options will be limited to
the extent and only to the extent necessary to assure that the parachute payment
attributable to the accelerated vesting of those shares and options would not
constitute an excess parachute payment under Internal Revenue Code
Section 280G(b).

To the extent one of more of your options or unvested shares do not vest on an
accelerated basis upon a Corporate Transaction or Change in Control by reason of
such limitation, those options

--------------------------------------------------------------------------------

will continue to become exercisable in accordance with the original exercise
schedule indicated in the respective grant notices for those options, and those
unvested shares will continue to vest in accordance with the original vesting
schedule set forth in the applicable Restricted Stock Agreements. However,
should either (i) your employment be terminated without cause or (ii) you resign
by reason of a material change in your base compensation, your targeted annual
incentive compensation, your annual total target compensation, or your benefits
(for this purpose, 15% will be deemed a material reduction), a material
reduction in your duties or responsibilities, or a change in your principal
place of employment by more than 50 miles, at the time of such Corporate
Transaction or Change in Control or within twenty four (24) months thereafter,
then each of your outstanding options, to the extent not otherwise fully
exercisable at that time, shall automatically accelerate and become immediately
exercisable for all the option shares and may be exercised for any or all of
those shares as fully vested shares at any time prior to the expiration or
sooner termination of the option term. In addition, all of your unvested shares
will immediately vest upon such a termination of employment or resignation.

D.Any of your options which are assumed by the successor entity (or parent
company) in the Corporate Transaction or are otherwise continue in effect
following the Change in Control transaction shall be appropriately adjusted to
apply and pertain to the number and class of securities which would have been
issued to you in the consummation of such Corporate Transaction or Change in
Control had the options been exercised immediately prior to such event.
Appropriate adjustments shall also be made to the option prices payable per
share, provided the aggregate option prices payable shall remain the same.

EMPLOYMENT AT WILL

Your employment in the position of Chief Executive Officer will remain an
Employment At Will. This means that your position is for no set period or term
and just as you have the right to resign your position, at any time, for any
reason, QRS reserves the right to terminate your employment, at any time, with
or without cause and with or without notice. If any contrary representation has
been made to you, this letter supersedes it. Neither subsequent agreement
contrary to this nor any amendment to this term can be made unless it is in
writing and signed by both of us and copied to the Chairman of the Compensation
Committee.

I trust the above meets your approval. However, should you have any questions or
concerns, you should not hesitate to contact either Garth Saloner or myself. For
our part we look forward, with tremendous enthusiasm, to you joining QRS and our
ongoing relationship.

Sincerely,

  /s/ Peter R. Johnson

--------------------------------------------------------------------------------

Peter R. Johnson, Chairman of the Board
   

c.c.:  Garth Saloner—Chairman of the Compensation Committee

I accept this ongoing position with QRS Corporation on these terms and
conditions on the terms above and understand and agree that it supersedes any
other agreement, written or oral, I may have with QRS with respect to employment
or compensation by QRS including salary, incentive, options, termination and
severance.

/s/ Elizabeth Fetter

--------------------------------------------------------------------------------

Liz Fetter   September 24, 2001

--------------------------------------------------------------------------------

Date


--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.67

